                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                         BARBARA PERRY,
                                   6                                                         Case No. 17-cv-03502-JST (JCS)
                                                        Plaintiff,
                                   7
                                                  v.                                         ORDER GRANTING MOTION TO
                                   8                                                         WITHDRAW
                                         PERDUE FOODS LLC, et al.,
                                   9                                                         Re: Dkt. No. 62
                                                        Defendants.
                                  10

                                  11

                                  12          On February 5, 2019, Hunter Pyle Law and Law Offices of Aleksey G. Tovarian brought a
Northern District of California
 United States District Court




                                  13   Motion to Withdraw as Plaintiff’s Counsel of Record (“Motion to Withdraw”), which was referred

                                  14   to the undersigned for a decision. See Docket Nos. 65, 67. The Court held hearings on the Motion

                                  15   to Withdraw on March 29, 2019 and on April 12, 2019; a portion of both hearings was sealed and

                                  16   was conducted ex parte with Plaintiff’s counsel. The Court has also considered the written briefs

                                  17   of the parties, including the opposition brief filed by Plaintiff Barbara Perry. See Docket No.86.

                                  18   The Court finds that there has been an irreconcilable breakdown in the attorney-client relationship

                                  19   and that the client’s conduct has rendered it “unreasonably difficult for [counsel] to carry out the

                                  20   representation effectively.” See Rule 1.16 of the Rules of Professional Conduct of the State Bar of

                                  21   California. Accordingly, the Motion to Withdraw is GRANTED conditional on the requirement

                                  22   that papers shall continue to be served on counsel for forwarding purposes, unless and until

                                  23   Plaintiff appears by other counsel or pro se, pursuant to Civil Local Rule 11-5(b). Counsel shall

                                  24   notify Plaintiff of this condition, as is required under the Local Rule.

                                  25          IT IS SO ORDERED.

                                  26   Dated: April 12, 2019

                                  27                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                  28                                                     Chief Magistrate Judge
